Title: From Alexander Hamilton to James Read, 19 August 1799
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            N. York Augt. 19th. 1799
          
          I have received a letter from the Secy of War informing me that he agrees to the appointment of Lieut. Walker to the Office of Paymaster of your Regiment—
          He likewise advises me that the supply of Cloathing for your Regiment has been ordered to Wilmington to the address of Griffith J. McRee Esqr. and instruction given to him by the Quarter master General to deliver them to the order of the Paymaster of the your Regiment and to notify you of the Shipment—
          With great consideration I am Sir Yr. Obedt. Sert.
          Col. Read—
        